Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.    The drawing(s) filed on 10/01/2019 is/are: 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 accepted 

	

Allowable Subject Matter
3.        Claims 1-15 are allowed.
4.       The following is an examiner’s statement of reasons for allowance: 

         As to independent claim 1,  prior art of record does not teach or suggest the claimed conditioner system for a media printed by a printing system, comprising: 
           2a media conditioning assembly comprising a heater, the media conditioning 3assembly to receive the media printed by the printing system after the media has 4been heated by a dryer in the printing system after printing has occurred on the 5media, and, responsive to a determined moisture content of the media, the heater of 6the media conditioning assembly to control a temperature of the media and the 7media conditioning assembly to control a speed of the media through the media 8conditioning assembly.  


As to independent claim 9,  prior art of record  does not teach or suggest the claimed  printing system comprising: 
           3a dryer to heat the media after the printing of the image onto the media; 
         4a conditioning assembly downstream of the dryer, the conditioning assembly 5comprising: 
             6a heater and a media transport handler, the conditioning assembly to 7receive the media printed by the printhead after the media has been heated by the 8dryer after the printing; and
       9a controller to, responsive to a determined moisture content of the media, 10control the heater to adjust a temperature of the media and the media transport 11handler to vary a speed of the media through the conditioning assembly.  


1       As to independent claim 14, prior art of record does not teach or suggest the claimed method comprising: 
2receiving, by a media conditioning assembly, a media onto which an image 3has been printed by a printing system, and which has been heated by a dryer after 4the printing of the image onto the media; and 
         5responsive to a determined moisture content of the media: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Yoshida et al (EP 0489366) cited in the written opinion of the International Search Authority disclose a drying apparatus for rotary printing press for drying the ink on the 
printed paper (2) which has a direct fired deodorizing apparatus (8) and a heat 
recovery apparatus (9) for heating the hot air circulating in a drying 
apparatus by using the exhaust gas from the deodorizing apparatus (8), the 
drying apparatus and its control device are so adapted that a bypass line (20) 

apparatus (9) to control the temperature of printed paper (2) and/or the 
temperature of hot air blowing from nozzles (3) by adjusting the degree of 
opening of bypass damper (21) disposed in the bypass line (20), and the burning 
amount of the burner for deodorization (10) is controlled so that the 
deodorizing apparatus furnace temperature corresponding to the blowing hot air 
temperature or paper temperature is obtained.  Further, the control device 
carries out the control in response to the change in printing speed.  Thus, the 
control responsiveness can be enhanced.

    PNG
    media_image2.png
    157
    681
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    368
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    617
    895
    media_image4.png
    Greyscale

As to independent claim 1, Yoshida et al does not teach or suggest the claimed conditioner system for a media printed by a printing system, comprising: 
           2a media conditioning assembly comprising a heater, the media conditioning 3assembly to receive the media printed by the printing system after the media has 4been heated by a dryer in the printing system after printing has occurred on the 5media, and, responsive to a determined moisture content of the media, the heater of 6the media conditioning assembly to control a temperature of the media and the 7media conditioning assembly to control a speed of the media through the media 8conditioning assembly.  


As to independent claim 9,  Yoshida et al does not teach or suggest the claimed  printing system comprising: 
           3a dryer to heat the media after the printing of the image onto the media; 
         4a conditioning assembly downstream of the dryer, the conditioning assembly 5comprising: 
             6a heater and a media transport handler, the conditioning assembly to 7receive the media printed by the printhead after the media has been heated by the 8dryer after the printing; and
       9a controller to, responsive to a determined moisture content of the media, 10control the heater to adjust a temperature of the media and the media transport 11handler to vary a speed of the media through the conditioning assembly.  


114. As to independent claim 14, Yoshida et al does not teach or suggest the claimed method comprising: 
           2receiving, by a media conditioning assembly, a media onto which an image 3has been printed by a printing system, and which has been heated by a dryer after 4the printing of the image onto the media; and 
         5responsive to a determined moisture content of the media: 
             6controlling a heater of the media conditioning assembly to adjust a 7temperature of the media, and 
            8controlling a speed of the media passing through the media 9conditioning assembly.  

Beauchamp et al (US 6536863) cited in the written opinion discloses a method of operating an inkjet printer comprises forming an image on a 
media sheet by ejecting ink from an orifice array of an inkjet printhead at a 
print zone, capturing moist atmosphere from said printed image at a moisture 
removal zone and conducting moist atmosphere to said orifice array.  An inkjet 
printing mechanism is provided including means for removing moisture from a 
printed sheet of media and means for conducting moisture removed from said 
printed sheet to an inkjet orifice array at a print zone.

    PNG
    media_image5.png
    783
    913
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    260
    349
    media_image6.png
    Greyscale
19.


           2a media conditioning assembly comprising a heater, the media conditioning 3assembly to receive the media printed by the printing system after the media has 4been heated by a dryer in the printing system after printing has occurred on the 5media, and, responsive to a determined moisture content of the media, the heater of 6the media conditioning assembly to control a temperature of the media and the 7media conditioning assembly to control a speed of the media through the media 8conditioning assembly.  


As to independent claim 9,  Beauchamp et al does not teach or suggest the claimed  printing system comprising: 
           3a dryer to heat the media after the printing of the image onto the media; 
         4a conditioning assembly downstream of the dryer, the conditioning assembly 5comprising: 
             6a heater and a media transport handler, the conditioning assembly to 7receive the media printed by the printhead after the media has been heated by the 8dryer after the printing; and
       9a controller to, responsive to a determined moisture content of the media, 10control the heater to adjust a temperature of the media and the media transport 11handler to vary a speed of the media through the conditioning assembly.  


1. As to independent claim 14, Beauchamp et al does not teach or suggest the claimed method comprising: 
           2receiving, by a media conditioning assembly, a media onto which an image 3has been printed by a printing system, and which has been heated by a dryer after 4the printing of the image onto the media; and 
         5responsive to a determined moisture content of the media: 
             6controlling a heater of the media conditioning assembly to adjust a 7temperature of the media, and 
            8controlling a speed of the media passing through the media 9conditioning assembly.  

Emamjomeh et al (US 2014/0204158) discloses a printing system (10) including a heating system (20) which is a post-print dryer that is positioned and programmed to substantially dry the printed-on medium 28' for a reduced dwell time after the treatment composition and ink have been applied thereon.  See paragraphs [060]-[065].



    PNG
    media_image7.png
    714
    894
    media_image7.png
    Greyscale

As to independent claim 1,  Emamjomeh et al does not teach or suggest the claimed conditioner system for a media printed by a printing system, comprising: 
           2a media conditioning assembly comprising a heater, the media conditioning 3assembly to receive the media printed by the printing system after the media has 4been heated by a dryer in the printing system after printing has occurred on the 5media, and, responsive to a determined moisture content of the media, the heater of 6the media conditioning assembly to control a temperature of the media and the 7media conditioning assembly to control a speed of the media through the media 8conditioning assembly.  


As to independent claim 9,  Emamjomeh et al oes not teach or suggest the claimed  printing system comprising: 
           3a dryer to heat the media after the printing of the image onto the media; 
         4a conditioning assembly downstream of the dryer, the conditioning assembly 5comprising: 
             6a heater and a media transport handler, the conditioning assembly to 7receive the media printed by the printhead after the media has been heated by the 8dryer after the printing; and
       9a controller to, responsive to a determined moisture content of the media, 10control the heater to adjust a temperature of the media and the media transport 11handler to vary a speed of the media through the conditioning assembly.  


1       As to independent claim 14, Emamjomeh et al does not teach or suggest the claimed method comprising: 
           2receiving, by a media conditioning assembly, a media onto which an image 3has been printed by a printing system, and which has been heated by a dryer after 4the printing of the image onto the media; and 
         5responsive to a determined moisture content of the media: 
6controlling a heater of the media conditioning assembly to adjust a 7temperature of the media, and 
            8controlling a speed of the media passing through the media 9conditioning assembly.  

    PNG
    media_image8.png
    300
    366
    media_image8.png
    Greyscale


Yamada et al (US 9327524) discloses a dryer (600) comprising a selective heater and a uniform heater


    PNG
    media_image9.png
    706
    912
    media_image9.png
    Greyscale

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853